DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 5 – 8 are pending.  Claims 1 – 4 were cancelled. Claims 5 – 8 are new.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: page 3 of the specification discusses a time period “between the second time instant and the third time instant” (see paragraph [0014]), but never discusses the “third time instance”.  
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim includes the elements/steps “detecting a current value of an electric current” and “ascertaining a second charge value on the basis of the detected current value”.  The repeated use of the word “current” is confusing and introduces uncertainty in the interpretation of the claims.  For the purpose of the instant examination, the Examiner interprets these as .  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the claim includes the element/step “a current measurer for detecting the current value of the electric current”.  This appears to describe an ammeter.  For the purpose of the instant examination, the Examiner interprets this element/step as “an ammeter that detects the instantaneous electric current flowing from the at least one rechargeable battery to the power tool”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 includes the elements/steps “detecting a first charge value of an electrical charge”.  It is unclear if this should be interpreted as determining a voltage level of the battery, or if this is a determination of the state of charge of the battery.  The Examiner notes that the state of charge of a battery is not a directly measurable quantity.  However an interpretation of 
Claims 5 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 includes the element/step “subtracting the second charge value from the first charge value in order to ascertain a third charge value”.  It is unclear if the term “charge level” should be interpreted as determining a voltage level of the battery, or if it should be interpreted as determining the state of charge of the battery.  For the purpose of the instant examination, the Examiner interprets “the second charge level” as an incremental change in the state of charge of the battery, as a  percentage of full capacity of the battery.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 includes the element/step “a charge measurer”.  It is unclear what this device could be, as the state of charge of a battery is not a quantity that can be directly measured.  This term could be interpreted as an ammeter, but the specification described this as “current measuring 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 – 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Noda, US 2014/0019074  (hereinafter 'Noda') .

claim 5: Noda teaches a method for ascertaining a charge value for a system including a power tool and at least one rechargeable battery used to supply the power tool with electrical energy ([0041, 0053; Fig 2]: discloses a system to calculate the remaining capacity of a battery 11, where the battery 11 is part of a battery pack 1.  The battery pack 1 is connected an electrical power tool 5 and supplies the electrical power tool 5 with electricity), the method comprising the steps of: 
detecting a first charge value of an electrical charge of the at least one rechargeable battery at a first time instant ([0112; Fig 3]: discloses setting an initial value of the remaining battery capacity, either at the time of manufacture of the battery pack, or when the battery 11 is charged to a fully charged state, and then updating this charge level at each iteration of the process shown in Fig 3); 
detecting a current value of an electric current flowing from the at least one rechargeable battery to the power tool to supply an electrical load in the power tool, between a first time instant and second time instant ([0078, 0083; Fig 2]: discloses a current detection circuit 54 that determines the amount of electrical current flowing from the battery 11 to the motor 51 contained within the electrical power tool 5); 
ascertaining a second charge value on the basis of the detected current value between the first time instant and second time instant ([0086; Fig 2]: discloses the motor controller 53 integrating the amount of current provided to the power tool over a period of time); and 
subtracting the second charge value from the first charge value in order to ascertain a third charge value at the second time instant ([0116, 0120]: discloses that the power tool calculates a total amount of current consumed during a 

Regarding claim 6: Noda teaches a rechargeable battery connectable to a power tool, for performing the method as recited in claim 5, as discussed above, as discussed above, and comprising: 
a charge measurer for detecting the first charge value of the electrical charge in the rechargeable battery ([0112; Fig 3]:.  As discussed above, the Examiner interprets the “charge measure” as a state of charge of the rechargeable battery.  Noda discloses setting an initial value of the remaining battery capacity, either at the time of manufacture of the battery pack, or when the battery 11 is charged to a fully charged state, and then updating this charge level at each iteration of the process shown in Fig 3).

Regarding claim 7: Noda teaches a power tool connectable to a rechargeable battery, for performing the method as recited in claim 5 ([0040, 0041; Fig 5]: discloses electrical power tool 5 attached to battery pack 1, which contains rechargeable battery 11), as discussed above, as discussed above, and comprising: 
 a current measurer for detecting the current value of the electric current in the power tool flowing from the at least one rechargeable battery to the power tool to supply the electrical load in the power tool ([0078, 0083; Fig 2]: discloses a current detection circuit 54 that determines the amount of electrical current flowing from the battery 11 to the motor 51 contained within the electrical power tool 5), and 


Regarding claim 8: Noda teaches a system comprising at least one rechargeable battery and a power tool for performing the method as recited in claim 5 ([0040, 0041; Fig 5]: discloses electrical power tool 5 attached to battery pack 1, which contains rechargeable battery 11).


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Mori; US 20180203069, discloses a battery pack used in various applications including a power tool, that determines residual capacity using a coulomb counter ([0042; Fig 8])
Shelton, IV; US 20180375165, discloses a battery pack for a surgical instrument that determines the amount of charge consumed during the use of the instrument, using a coulomb counter ([0082 – 0090])


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862